            Case 1:19-cr-00010-TNM Document 1 Filed 01/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED ST ATES OF AMERICA                           CRIMINAL NO.

                 v.

 VIN ITA PEARL SMITH,                               VIOLATIONS:

                        Defendant.                  18 U.S.C. § 1752(a)(l)
                                                    (Entering or Remaining in Restricted
                                                    Building or Grounds)

                                                    22 D.C. Code § 3302(b)
                                                    (Unlawful Entry (Public Property))


                                        INFORMATION

         The United States Attorney charges that:

                                          COUNT ONE

         On or about January 9, 2019, within the District of Columbia, the defendant, VINITA

PEARL SMITH, did knowingly enter and remain, and attempt to enter and remain, in a restricted

building and grounds, that is, the White House Complex and Grounds, without lawful authority to

do so.

         (Entering or Remaining in Restricted Building or Grounds, in violation of Title 18,
         United States Code, Section 1752(a)(1))

                                          COUNT TWO

         On or about January 9, 2019, within the District of Columbia, the defendant, VINITA

PEARL SMITH, without lawful authority, did enter and attempt to enter certain public property,

that is, the White House Complex and Grounds.

         (Unlawful Entry (Public Property)), in violation of22 D.C. Code, Section 3302(b) (2001
         ed.))
Case 1:19-cr-00010-TNM Document 1 Filed 01/10/19 Page 2 of 2



                            Respectfully submitted,

                            JESSIE K. LI U
                            United States Attorney
                            DC Bar No. 472845

                                 /<~
                    By: /   ,/ / ~ .
                            Thomas A. Gillice
                            Assistant United States Attorney
                            D.C. Bar No. 452336
                            United States Attorney's Office
                            555 4th Street NW, 11 1h Floor
                            Washington, D.C. 20530
                            (202) 252-1 791
                            thomas.gillice@usdoj.gov




                               2
